 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JOHN ROBERT DEMOS,                             CASE NO. C19-6253-BHS-TLF
 8
                             Plaintiff,             ORDER ADOPTING REPORT
 9          v.                                      AND RECOMMENDATION

10   DONALD HOLBROOK,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 2, and

15   Plaintiff’s objections to the R&R, Dkt. 3.

16          On December 28, 2019, Plaintiff John Robert Demos (“Demos”) filed an

17   application for leave to proceed in forma pauperis and a proposed 42 U.S.C. § 1983

18   complaint. Dkts. 1, 1-1. On February 28, 2020, Judge Fricke issued the R&R

19   recommending that the Court deny Demos’s application and dismiss the proposed

20   complaint in accordance with this Court’s standing bar orders. Dkt. 2. On March 7,

21   2020, Demos filed objections. Dkt. 3.

22


     ORDER - 1
 1          The district judge must determine de novo any part of the magistrate judge’s

 2   disposition that has been properly objected to. The district judge may accept, reject, or

 3   modify the recommended disposition; receive further evidence; or return the matter to the

 4   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 5          Nothing in Demos’s objections demonstrates that Judge Fricke’s recommendation

 6   is in error. Pursuant to this Court’s standing bar order, Demos is limited to three in forma

 7   pauperis applications and proposed actions per calendar year. See In re John Robert

 8   Demos, 91-mc-269-CRD (W.D. Wash. Jan. 16, 1992). As Judge Fricke correctly noted,

 9   Demos had already filed three in forma pauperis applications and proposed actions in

10   2019. Dkt. 2 at 2. Additionally, Demos failed to satisfy the “imminent danger”

11   requirement for three-strikes litigants under 28 U.S.C. § 1915(g). Therefore, the Court

12   having considered the R&R, Demos’s objections, and the remaining record, does hereby

13   find and order as follows:

14          (1)    The R&R is ADOPTED;

15          (2)    Demos’s application to proceed in forma pauperis is DENIED;

16          (3)    Demos’s proposed complaint is DISMISSED; and

17          (4)    The Clerk shall enter a JUDGMENT and close the case.

18          Dated this 14th day of April, 2020.

19

20

21
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

22


     ORDER - 2
